     Case 5:20-cv-05799-LHK Document 455-1 Filed 01/15/21 Page 1 of 4


 1   JOHN V. COGHLAN
     Deputy Assistant Attorney General
 2   AUGUST E. FLENTJE
 3   Special Counsel to the Assistant Attorney General
     ALEXANDER K. HAAS
 4   Branch Director
     DIANE KELLEHER
 5   BRAD P. ROSENBERG
     Assistant Branch Directors
 6   ELLIOTT M. DAVIS
 7   STEPHEN EHRLICH
     JOHN J. ROBINSON
 8   ALEXANDER V. SVERDLOV
     M. ANDREW ZEE
 9   Trial Attorneys
     U.S. Department of Justice
10
     Civil Division, Federal Programs Branch
11   1100 L Street, NW
     Washington, D.C. 20005
12   Telephone: (202) 514-3374

13   Attorneys for Defendants
14

15

16

17

18

19

20                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
21                                  SAN JOSE DIVISION
22   NATIONAL URBAN LEAGUE, et al.,                      CASE NO. 5:20-cv-05799-LHK
23
                                    Plaintiffs,          DECLARATION OF BRAD P.
24                 v.                                    ROSENBERG IN SUPPORT OF
                                                         PARTIES’ STIPULATION AND
25   WILBUR L. ROSS, JR., et al.,                        [PROPOSED] ORDER REGARDING
                                                         CENSUS AND POPULATION
26                                  Defendants.          COUNTS AND 21-DAY STAY OF
27                                                       PROCEEDINGS

28

                                                                      CASE NO. 5:20-CV-05799-LHK
                                                         ROSENBERG DECL. ISO STIP. RE CENSUS AND
                                                            POPULATION COUNTS AND 21-DAY STAY
     Case 5:20-cv-05799-LHK Document 455-1 Filed 01/15/21 Page 2 of 4


 1   I, Brad P. Rosenberg, declare as follows:

 2             1.   I am an Assistant Branch Director of the Federal Programs Branch, an office

 3   within the Civil Division of the United States Department of Justice. I joined the Department of

 4   Justice in 2008 as a Federal Programs Branch trial attorney. Previously, I worked for

 5   approximately eight years at the law firm of Mayer Brown LLP, and before that I served as a law

 6   clerk for a federal district court judge in the Western District of Virginia. In 2018, I was

 7   promoted to Assistant Branch Director, a career civil-service position, within the Federal

 8   Programs Branch. My direct supervisor is one of the three Federal Programs Branch Directors,

 9   John R. Griffiths, though on this particular case my supervisor is Federal Programs Branch

10   Director Alexander K. Haas. Both Mr. Griffiths and Mr. Haas are career federal civil servants. I

11   am an active member of the bar of the District of Columbia.

12             2.   The principal responsibility of the Federal Programs Branch is to defend civil

13   actions in federal district court in which the legality of Federal Government programs, policies,

14   and decisions is challenged. The Branch represents the Government in the above-captioned case.

15   I am one of two Assistant Branch Directors who supervise the Branch attorneys working on this

16   matter.

17             3.   I make this Declaration on behalf of the Defendants in the above-captioned matter

18   based on my personal knowledge and information provided to me in the course of my official

19   duties. This Declaration is being submitted in support of the parties’ Joint Stipulation Regarding

20   21-Day Stay.

21             4.   As described in the parties’ Joint Case Management Statement filed today (Dkt.

22   452) and as discussed with the Court at today’s Case Management Conference, in light of the

23   current depositions, motions, and discovery deadlines on calendar and the pending transition to a

24   new Administration, Defendants have requested a 21-day stay of the case in order to provide for

25   an orderly transition and to let the new Administration assess the case. I understand that

26   Plaintiffs have agreed to the 21-day stay pursuant to Defendants’ express representations set

27   forth in the accompanying stipulation, which ensure that various counts and data will not be

28   pushed out until after the new Administration is in place (and only upon advance notice to
                                                                          CASE NO. 5:20-CV-05799-LHK
                                                    1        ROSENBERG DECL. ISO STIP. RE CENSUS AND
                                                                POPULATION COUNTS AND 21-DAY STAY
     Case 5:20-cv-05799-LHK Document 455-1 Filed 01/15/21 Page 3 of 4


 1   Plaintiffs if prior to the end of the proposed stay) and otherwise ensure that Plaintiffs will not be

 2   prejudiced in any way.

 3          5.      With respect to Civil L.R. 6-2(a)(2), I am aware of the following time

 4   modifications that have occurred in this case:

 5          •    The Court entered the parties’ joint stipulation regarding the briefing and hearing

 6               schedule for Plaintiffs’ Preliminary Injunction Motion (Dkt. 43);

 7          •    In light of the Court’s Order to Produce the Administrative Record, the Court

 8               extended the deadline for Plaintiffs to file their reply in support of their Preliminary

 9               Injunction Motion to September 15, 2020 (Dkt. 96);

10          •    The Court stayed its Order to Produce the Administrative Record and continued the

11               hearing on the Preliminary Injunction Motion from September 17, 2020 to September

12               22, 2020 (Dkt. 137);

13          •    The Court extended the temporary restraining order in order for Defendants to

14               produce the OIG production and a privilege log (Dkt. 142);

15          •    The Court continued the time for the September 22, 2020 Preliminary Injunction

16               Hearing from 10:00 a.m. to 2:00 p.m. (Dkt. 173);

17          •    The Court allowed Defendants to comply with the Court’s Order to Produce the

18               Administrative Record (Dkt. 96) by October 4, 2020;

19          •    The Court continued the October 16, 2020 case management conference to October

20               27, 2020 (Dkt. 339);

21          •    The Court granted the States of Louisiana and Mississippi’s Motion to Shorten Time

22               and to Expedite on October 26, 2020 (Dkt. 348);

23          •    The Court granted Plaintiffs’ Motion to Shorten Time and Expedite in connection

24               with Plaintiffs Motion to Compel (Dkt. 370);

25          •    The Court continued the December 11, 2020 case management conference to

26               December 18, 2020 (Dkt. 373);

27          •    The Court ordered a shortened response period in connection with Defendants’

28               Emergency Motion for Reconsideration (Dkt. 377);

                                                                           CASE NO. 5:20-CV-05799-LHK
                                                      2       ROSENBERG DECL. ISO STIP. RE CENSUS AND
                                                                 POPULATION COUNTS AND 21-DAY STAY
     Case 5:20-cv-05799-LHK Document 455-1 Filed 01/15/21 Page 4 of 4


 1          •    The Court ordered a shortened response period in connection with Defendants’

 2               Emergency Motion for Protective Order (Dkt. 385);

 3          •    The Court continued the December 18, 2020 case management conference to

 4               December 29, 2020 (Dkt. 396);

 5          •    The Court continued the December 29, 2020 case management conference to January

 6               4, 2021 (Dkt. 411);

 7          •    The Court adjusted the schedule for discovery and summary judgment proceedings in

 8               a January 4, 2021 case management order (Dkt. 427);

 9          •    The Court extended the period for fact discovery by one day in a January 11, 2021

10               case management order (Dkt. 444).

11          6.      With respect to Civil L.R. 6-2(a)(3), the parties’ stipulation would shift the

12   Court’s current schedule, as set forth in Dkt. 444, by at least the 21 days of the stay. As the

13   parties discussed with the Court at today’s case management conference, the parties understand

14   the Court will set a further case management conference for February 5, 2021, the day the

15   proposed stay would lift if entered today.

16

17   I declare under penalty of perjury that the foregoing is true and correct.

18

19   Executed on: January 15, 2021

20                                                      BRAD               Digitally signed by BRAD
                                                                           ROSENBERG

21                                                      ROSENBERG          Date: 2021.01.15 20:51:28
                                                                           -05'00'
                                                        _____________________________________
                                                        Brad P. Rosenberg
22

23

24

25

26

27

28

                                                                          CASE NO. 5:20-CV-05799-LHK
                                                    3        ROSENBERG DECL. ISO STIP. RE CENSUS AND
                                                                POPULATION COUNTS AND 21-DAY STAY
